AB:GN
F.#2019R01333

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

wee eee eee ee ee eee eee eee X
19-MJ-924

UNITED STATES OF AMERICA

COMPLAINT
- against -

(21 U.S.C. §§ 841 and 846; 18 U.S.C. §

JUSTIN PORCELLINI and LOURDES 3551 et seq.)

VAZQUEZ,

Defendants.
eee eee eee ee eee eee eee x

EASTERN DISTRICT OF NEW YORK, SS:

Bryan Mullady, being duly sworn, deposes and states that he is a Task Force
Officer with the Drug Enforcement Administration, duly appointed according to law and
acting as such.

Approximately on and between March 29, 2019 and October 8, 2019, within
the Eastern District of New York and elsewhere, the defendants JUSTIN PORCELLINI and
LOURDES VAZQUEZ did knowingly and intentionally conspire to manufacture, distribute,
or possess with intent to manufacture or distribute a controlled substance, to wit, heroin and
40 grams or more of a mixture or substance containing a detectable amount of fentanyl
and/or 10 grams or more of a mixture or substance containing a detectable amount of any
analogue of fentanyl, contrary to 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 841(b)(1)(C).

(Title 21, United States Code, Sections 841 and 846; Title 18, United States

Code, Section 3551 et seq.)
The source of your deponent’s information and the grounds for his belief are
as follows:!

1. I am a Task Force Officer with the Drug Enforcement Administration
(“DEA”) and have been involved in the investigation of numerous cases involving the sale,
possession, or trafficking of illegal narcotics. I am familiar with the facts and circumstances
set forth below from my participation in the investigation; my review of the investigative
file, including the defendants’ criminal history records; and from reports of other law
enforcement officers involved in the investigation.

2. Approximately on and between March 29, 2019 and October 8, 2019,
an undercover officer with the NYPD (“UC”) met with PORCELLINI on 15 separate .
occasions and made controlled purchases of heroin in exchange for an agreed-upon amount
of cash (“the Controlled Transactions”). All 15 of the Controlled Transactions were video
and audio-recorded by the NYPD.

3. The Controlled Transactions followed a similar pattern: before each
buy, UC communicated with PORCELLINI on a particular cellphone number. UC and
PORCELLINI arranged to meet at an agreed-upon location, and agreed upon the particular
amount of drugs that UC would purchase and the cost of those narcotics. After
communicating on the phone, UC and PORCELLINI met outside of the agreed-upon
location, and UC purchased heroin from PORCELLINI. After each of the Controlled

Transactions, UC passed the purchased drugs to other law enforcement officers, who sent the

 

I Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
drugs to a forensic lab for testing. The lab tests confirmed that the drugs that UC purchased
in each of the Controlled Transactions either contained heroin, or a combination of heroin
and fentanyl and/or acetyl fentanyl.

4. Upon information and belief, defendants PORCELLINI and
VAZQUEZ did knowingly and intentionally conspire to manufacture, distribute, or possess
with intent to manufacture or distribute a controlled substance, to wit, heroin and 40 grams or
more of a mixture or substance containing a detectable amount of fentanyl and/or 10 grams
or more of a mixture or substance containing a detectable amount of any analogue of
fentanyl.

5. Specifically, on or about July 17, 2019, UC called PORCELLINI and
asked to purchase heroin. PORCELLINI told UC, in sum and substance, that he was not around
but directed UC to meet PORCELLINI’s wife at the agreed-upon location because “she will take
care” of UC. UC traveled to the agreed-upon location, called PORCELLINI, and notified him
that he had arrived. PORCELLINI subsequently told UC that he would “call her and let her
know.” Shortly thereafter, UC saw a woman, who was later identified to be VAZQUEZ, exit
the door from the ground level of the Subject Building. VAZQUEZ approached UC and handed
UC a cookie box and said, in sum and substance, that “the stuff is inside the box.” UC looked
inside the box and saw approximately two sleeves of heroin. Upon receipt of the drugs, UC
paid VAZQUEZ approximately $1,300.00 in cash. Lab tests indicate that the heroin UC
purchased from PORCELLINI and VAZQUEZ contained heroin, fentanyl, and acetyl fentanyl.

6. Upon information and belief, over the course of the 15 Controlled |
Transactions, UC purchased from the defendants a total of 40 grams or more of a mixture or

substance containing a detectable amount of fentanyl] and/or 10 grams or more of a mixture
Case 1:19-mj-00924-PK Document1 Filed 10/10/19 Page 4 of 4 PagelD #: 4

or substance containing a detectable amount of any analogue of fentanyl, and quantities of
heroin.

7. On October 1, 2019, Magistrate Judge Peggy Kuo signed a search and
seizure warrant for the premises located at the defendants’ last known address, at 3022
Brighton 8th Street, Apt. B1, Brooklyn, New York.

8. On October 10, 2019, at approximately 6:03 a.m., I, along with officers
with the New York Police Department, executed the abovementioned search and seizure
warrant, and seized approximately $21,600 in cash and approximately 412 glassines of
suspected heroin at the premises. Both PORCELLINI and VAZQUEZ were present at the
premises when the search warrant was executed, and they were arrested.

WHEREFORE, your deponent respectfully requests that the defendants
JUSTIN PORCELLINI and LOURDES VAZQUEZ be dealt with accordig to law.

Oo LZ Lttws.

Bryan Mullady

Detective, New York City Police Department
Task Force Officer, Drug Enforcement
Administration

Sworn to before me this
10th day of October, 2019

 

 

Fiz HONORABLE PEGGY KUO
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
